09/29/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0402




                             No. DA 22-0402

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ADRIAN ABELARDO GARCIA,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 2, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                               September 29 2022